 Case 3:20-cv-10100-AET-TJB Document 1 Filed 07/26/19 Page 1 of 20 PageID: 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


BARBARA STROUGO, Individually and On               Case No.
Behalf of All Others Similarly Situated,

                       Plaintiff,

               vs.

MALLINCKRODT PUBLIC LIMITED
COMPANY, MARK C. TRUDEAU,
BRYAN M. REASONS, GEORGE A.
KEGLER, and MATTHEW K. HARBAUGH,

                       Defendants.


       Plaintiff Barbara Strougo (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

own acts, and information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the Defendants’ public documents, conference calls and announcements made

by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and

press releases published by and regarding Mallinckrodt public limited company (“Mallinckrodt”

or the “Company”), analysts’ reports and advisories about the Company, and information readily

obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.




                                                  1
 Case 3:20-cv-10100-AET-TJB Document 1 Filed 07/26/19 Page 2 of 20 PageID: 2




                                 NATURE OF THE ACTION

        1.     This is a federal securities class action on behalf of a class consisting of all

persons other than Defendants who purchased or otherwise acquired Mallinckrodt securities

between February 28, 2018 and July 16, 2019, both dates inclusive (the “Class Period”), seeking

to recover damages caused by Defendants’ violations of the federal securities laws and to pursue

remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its top

officials.

        2.     Mallinckrodt was founded in 1867 and is based in the United Kingdom. The

Company, together with its subsidiaries, develops, manufactures, markets, and distributes

specialty pharmaceutical products and therapies in the United States, Europe, the Middle East,

Africa, and internationally.   It operates in two segments, Specialty Brands, and Specialty

Generics and Amitiza. The Company markets its branded products to physicians, pharmacists,

pharmacy buyers, hospital procurement departments, ambulatory surgical centers, and specialty

pharmacies.

        3.     Among other products, Mallinckrodt’s portfolio includes H.P. Acthar Gel

(“Acthar”), an injectable drug for various indications, such as rheumatoid arthritis, multiple

sclerosis, infantile spasms, systemic lupus erythematosus, polymyositis, and others. During the

Class Period, Acthar was in a Phase 2B study designed to assess its efficacy and safety as an

investigational treatment for amyotrophic lateral sclerosis (“ALS”).

        4.     Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) Acthar



                                                2
    Case 3:20-cv-10100-AET-TJB Document 1 Filed 07/26/19 Page 3 of 20 PageID: 3




posed significant safety concerns that rendered it a non-viable treatment for ALS; (ii)

accordingly, Mallinckrodt overstated the viability of Acthar as an ALS treatment; and (iii) as a

result, the Company’s public statements were materially false and misleading at all relevant

times.

         5.    On July 16, 2019, post-market, Mallinckrodt announced that the Company was

permanently discontinuing the PENNANT Trial assessing Acthar’s safety and efficacy as an

ALS treatment.1 Mallinckrodt stated that it decided “to halt the trial after careful consideration

of a recent recommendation by the study’s independent Data and Safety Monitoring Board”

(“DSMB”), which “was based on the specific concern for pneumonia, which occurred at a higher

rate in the ALS patients receiving Acthar Gel compared to those on placebo” and that “the board

also mentioned other adverse events specific to this patient population.”

         6.    On this news, Mallinckrodt’s stock price fell $0.64 per share, or 7.8%, to close at

$7.56 per share on July 17, 2019.

         7.    As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                JURISDICTION AND VENUE

         8.    The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by

the SEC (17 C.F.R. § 240.10b-5).




1
 The official title of the PENNANT Trial is “A Multicenter, Double Blind, Placebo-Controlled
Study to Assess the Efficacy and Safety of Acthar Gel in the Treatment of Subjects with
Amyotrophic Lateral Sclerosis.”
                                                3
 Case 3:20-cv-10100-AET-TJB Document 1 Filed 07/26/19 Page 4 of 20 PageID: 4




       9.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

       10.     Venue is proper in this Judicial District pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Mallinckrodt securities are traded on the New

York Stock Exchange (“NYSE”) located within this Judicial District.

       11.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, and the facilities of the national

securities markets.

                                            PARTIES

       12.     Plaintiff, as set forth in the attached Certification, acquired Mallinckrodt securities

at artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

       13.     Defendant Mallinckrodt is incorporated under the jurisdiction of Ireland with its

principal executive offices located at 3 Lotus Park, The Causeway, Staines-Upon-Thames,

Surrey TW18 3AG, United Kingdom. Mallinckrodt’s securities trade in an efficient market on

the NYSE under the symbol “MNK.”

       14.     Defendant Mark C. Trudeau (“Trudeau”) has served as Mallinckrodt’s President

and Chief Executive Officer and Director at all relevant times.

       15.     Defendant Bryan M. Reasons (“Reasons”) has served as Mallinckrodt’s Executive

Vice President (“EVP”) and Chief Financial Officer (“CFO”) since March 18, 2019.

       16.     Defendant George A. Kegler (“Kegler”) served as Mallinckrodt’s EVP and

Interim CFO since December 6, 2018 until March 18, 2019.



                                                 4
 Case 3:20-cv-10100-AET-TJB Document 1 Filed 07/26/19 Page 5 of 20 PageID: 5




       17.     Defendant Matthew K. Harbaugh (“Harbaugh”) served as Mallinckrodt’s EVP

and CFO since before the start of the Class Period until December 6, 2018. Defendant Harbaugh

currently serves as the President of Specialty Generics at Mallinckrodt.

       18.     Defendants Trudeau, Reasons, Kegler, and Harbaugh are sometimes referred to

herein collectively as the “Individual Defendants.”

       19.     The Individual Defendants possessed the power and authority to control the

contents of Mallinckrodt’s SEC filings, press releases, and other market communications. The

Individual Defendants were provided with copies of Mallinckrodt’s SEC filings and press

releases alleged herein to be misleading prior to or shortly after their issuance and had the ability

and opportunity to prevent their issuance or to cause them to be corrected. Because of their

positions with Mallinckrodt, and their access to material information available to them but not to

the public, the Individual Defendants knew that the adverse facts specified herein had not been

disclosed to and were being concealed from the public, and that the positive representations

being made were then materially false and misleading. The Individual Defendants are liable for

the false statements and omissions pleaded herein.

                               SUBSTANTIVE ALLEGATIONS

                                           Background

       20.     Among other products, Mallinckrodt’s portfolio includes Acthar, an injectable

drug for various indications, such as rheumatoid arthritis, multiple sclerosis, infantile spasms,

systemic lupus erythematosus, polymyositis, and others.

       21.     On November 21, 2016, Mallinckrodt announced that it would initiate a

company-sponsored clinical trial evaluating Acthar’s use in the treatment of patients suffering

from ALS.



                                                 5
 Case 3:20-cv-10100-AET-TJB Document 1 Filed 07/26/19 Page 6 of 20 PageID: 6




       22.     On June 14, 2017, Mallinckrodt announced that it had enrolled its first patient in

what it colloquially called the “PENNANT Trial” (MNK14042068), a double-blind, placebo-

controlled Phase 2b study evaluating the efficacy and safety of Acthar in the treatment of ALS.

        Materially False and Misleading Statements Issued During the Class Period

       23.     The Class Period begins on February 28, 2018. On February 27, 2018, during

after-market hours, Mallinckrodt filed its Annual Report on Form 10-K with the SEC, reporting

the Company’s financial and operating results for the fiscal year ended December 29, 2017 (the

“2017 10-K”). The 2017 10-K touted Acthar as a highly-accomplished wonder drug with

various uses and treatment indications, stating, in relevant part:

       H.P. Acthar® Gel (“H.P. Acthar Gel”) is an injectable drug approved by the U.S.
       Federal Drug Administration (“FDA”) for use in 19 indications. The product
       currently generates substantially all of its net sales from ten of the on-label
       indications, including the treatment of proteinuria in nephrotic syndrome of the
       idiopathic type (“NS”); the treatment of acute exacerbations of multiple sclerosis
       (“MS”) in adults; the treatment of infantile spasms (“IS”) in infants and children
       under two years of age; the treatment of the pulmonology indication of
       sarcoidosis; the treatment of ophthalmic conditions related to severe acute and
       chronic allergic and inflammatory processes; and the treatment of certain
       rheumatology-related conditions, including the treatment of the rare and closely
       related neuromuscular disorders, dermatomyositis and polymyositis. We may
       initiate commercial efforts for other approved indications where there is high
       unmet medical need.

       24.     Additionally, the 2017 10-K touted Mallinckrodt’s “critical” and “controlled”

Phase 2 study into Acthar for uses in patients with ALS, stating, in relevant part:

       Since acquiring H.P. Acthar Gel, we have initiated critical controlled trials in an
       effort to expand the product’s evidence base and strengthen its clinical profile.
       For example, we are currently enrolling patients in a Phase 2 study to evaluate
       H.P. Acthar Gel for patients with Amyotrophic Lateral Sclerosis (“ALS”) a
       progressive and fatal neurodegenerative disorder.

       25.     The 2017 10-K also contained merely generic, boilerplate representations

concerning the risk that Mallinckrodt’s clinical trials for Acthar could potentially show no basis



                                                  6
 Case 3:20-cv-10100-AET-TJB Document 1 Filed 07/26/19 Page 7 of 20 PageID: 7




to pursue use of Acthar for a particular indication, without specifying which, if any clinical trials,

were currently in danger of failing to show such a basis. For example, the 2017 10-K non-

specifically noted that “a clinical trial to evaluate the use of H.P. Acthar Gel to treat indications

not on the current H.P. Acthar Gel label [such as ALS] may not provide a basis to pursue adding

such indications to the current H.P. Acthar Gel label.”

       26.     Appended as an exhibit to the 2017 10-K were signed certifications pursuant to

the Sarbanes-Oxley Act of 2002 (“SOX”) wherein Defendants Trudeau and Harbaugh

“certif[ied] to their knowledge that the Company’s [2017 10-K] . . . fully complies with the

requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as

amended, and that the information contained in the [2017 10-K] fairly presents, in all material

respects, the financial condition and results of operations of the Company.”

       27.     On February 26, 2019, Mallinckrodt filed its Annual Report on Form 10-K with

the SEC, reporting the Company’s financial and operating results for the fiscal year ended

December 28, 2018 (the “2018 10-K”). As with the 2017 10-K, the 2018 10-K touted Acthar as

a highly-accomplished wonder drug with various uses and treatment indications. The 2018 10-K

also discussed the progress of Mallinckrodt’s “critical” trial towards developing Acthar for use in

treating patients with ALS. Specifically, the 2018 10-K stated, in relevant part:

       H.P. Acthar® Gel (repository corticotropin injection) (“H.P. Acthar Gel”) is an
       injectable drug approved by the U.S. Federal Drug Administration (“FDA”) for
       use in 19 indications. The product currently generates substantially all of its net
       sales from ten of the on-label indications, including adjunctive therapy for short-
       term administration for an acute episode or exacerbation in rheumatoid arthritis
       (“RA”), including juvenile RA; monotherapy for the treatment of infantile spasms
       in infants and children under 2 years of age; treatment during an exacerbation or
       as maintenance therapy in selected cases of systemic lupus erythematosus;
       treatment of acute exacerbations of multiple sclerosis (“MS”) in adults; including
       a diuresis or a remission of proteinuria in nephrotic syndrome (“NS”) without
       uremia of the idiopathic type or that due to lupus; treatment during an
       exacerbation or as maintenance therapy in selected cases of systemic

                                                  7
 Case 3:20-cv-10100-AET-TJB Document 1 Filed 07/26/19 Page 8 of 20 PageID: 8




        dermatomyositis (polymyositis); treatment of symptomatic sarcoidosis; and
        treatment of severe acute and chronic allergic and inflammatory processes
        involving the eye and its adnexa including uveitis. We may initiate commercial
        efforts for other approved indications where there is high unmet medical need.

        Since acquiring H.P. Acthar Gel, we have initiated critical placebo-controlled
        trials in an effort to expand the product’s evidence base and strengthen its clinical
        profile. There are currently eight ongoing Company-sponsored studies for which
        the areas of focus include . . . amyotrophic lateral sclerosis (“ALS”), which is not
        a currently approved indication . . . . Enrollment for the Phase 2 study to evaluate
        H.P. Acthar Gel for patients with ALS, a progressive and fatal neurodegenerative
        disorder, continues to progress and has surpassed the 25% enrollment target.

        28.    The 2018 10-K also contained merely generic, boilerplate representations,

substantively similar to those quoted in ¶ 24 above, concerning the risk that Mallinckrodt’s

clinical trials for Acthar could potentially show no basis to pursue use of Acthar for a particular

indication, without specifying which, if any clinical trials, were currently in danger of failing to

show such a basis. With respect to evaluating Acthar’s use in treating ALS, the 2018 10-K

merely noted that the Company “initiated a Phase 2 clinical trial for a potential new indication in

ALS.”

        29.    Appended as an exhibit to the 2018 10-K were signed SOX certifications wherein

Defendants Trudeau and Kegler “certif[ied] to their knowledge that the Company’s [2018 10-K]

. . . fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the

Securities Exchange Act of 1934, as amended, and that the information contained in the [2018

10-K] fairly presents, in all material respects, the financial condition and results of operations of

the Company.”

        30.    On June 19, 2019, Mallinckrodt presented at the Raymond James Life Sciences

and Medtech Conference. As part of the conference, in response to a question regarding the

Company’s expected pipeline, Defendant Reasons discussed Acthar’s development for ALS,




                                                 8
 Case 3:20-cv-10100-AET-TJB Document 1 Filed 07/26/19 Page 9 of 20 PageID: 9




indicated that data from ALS patients who had completed 36 weeks of treatment for that use was

promising, and that the trial for that use was progressing:

       Unidentified Analyst

       Okay. Thanks. And then maybe we can talk about a couple of the other expected
       pipeline events over the next [indiscernible]?

       Bryan Reasons

                                               ***

       We’re . . . likely to complete enrolment near the end of the year, early into next
       year, in both sarcoidosis and even our ALS trial with Acthar. So, a lot of
       progression of our activities both in the pipeline, as well as in support of Acthar.

                                               ***

       Unidentified Analyst

       Okay. And, what type of data has been generated to date with Acthar in ALS?
       Investigator initiated study; I would imagine…

       Bryan Reasons

       Yes. It was a small pilot study that the previous sponsor had done. Really looking
       at the safety of a number of different dosage regimens, but they had the
       opportunity to follow those patients after 36 weeks. We did some very interesting
       analyses of those patients who went out the 36 weeks, compared them to a dataset
       that’s curated in Boston at Mass General.

       Has all the data, our controlled trials that we’ve done in ALS, and we did some
       post talk analysis looking at the anticipated effect of these patients due to these
       trajectory versus on drug and we saw some very compelling suggestion that the
       product might be effective in attenuating the progression.

       So, we utilized that data actually to have conversations with the agency and
       informed the design of a very large 200 plus patient study, which is essentially
       proof-of-concept, but if positive could very well be a potential registration trial.
       So, we’re very excited about that.

       31.     On June 24, 2019, Mallinckrodt issued a press release entitled “Mallinckrodt

Achieves 50 Percent Enrollment for Phase 2B Trial Investigating the Use of Acthar® Gel



                                                 9
Case 3:20-cv-10100-AET-TJB Document 1 Filed 07/26/19 Page 10 of 20 PageID: 10




(Repository Corticotropin Injection) in Amyotrophic Lateral Sclerosis (ALS)” (the “June 2019

Press Release”).    The June 2019 Press Release touted the PENNANT Trial’s progress in

achieving 50% enrollment and included a statement by Mallinckrodt’s EVP and Chief Scientific

Officer (“CSO”), Steven Romano (“Romano”), M.D., who acclaimed the PENNANT Trial’s

50% enrollment as a “milestone,” stating, in relevant part:

       We are very pleased to reach this milestone in our important study of Acthar Gel
       in ALS patients . . . . We embarked on this multi-center, double blind, placebo-
       controlled trial to evaluate the effects of the therapy on established measures of
       disease symptoms and progression, and look forward to assessing the potential
       clinical value Acthar Gel may bring to patients with this devastating disease.

       32.     With respect to adverse reactions to Acthar, the June 2019 Press Release noted

that “[c]ommon adverse reactions for Acthar are similar to those of corticosteroids” and

included, inter alia, “fluid retention” (emphasis added).         Notably, those suffering from

pneumonia may experience fluid build-up in their lungs.2 However, the June 2019 Press Release

failed to disclose whether any such adverse reactions were observed in patients with ALS in the

PENNANT Trial.

       33.     The statements referenced in ¶¶ 22-31 were materially false and misleading

because Defendants made false and/or misleading statements, as well as failed to disclose

material adverse facts about the Company’s business, operational and compliance policies.

Specifically, Defendants made false and/or misleading statements and/or failed to disclose that:

(i) Acthar posed significant safety concerns that rendered it a non-viable treatment for ALS; (ii)

accordingly, Mallinckrodt overstated the viability of Acthar as an ALS treatment; and (iii) as a



2
        See       Pneumonia,        Mayo        Clinic,      https://www.mayoclinic.org/diseases-
conditions/pneumonia/symptoms-causes/syc-20354204 (last visited July 26, 2019) (“Pneumonia
is an infection that inflames the air sacs in one or both lungs. The air sacs may fill with fluid or
pus (purulent material), causing cough with phlegm or pus, fever, chills, and difficulty
breathing.”).
                                                10
Case 3:20-cv-10100-AET-TJB Document 1 Filed 07/26/19 Page 11 of 20 PageID: 11




result, the Company’s public statements were materially false and misleading at all relevant

times.

                                   The Truth Begins to Emerge

         34.    On July 16, 2019, post-market, and less than a month after issuing the June 2019

Press Release, Mallinckrodt issued another press release entitled “Mallinckrodt Halts Phase 2B

Trial Investigating the Use of Acthar® Gel (Repository Corticotropin Injection) in Amyotrophic

Lateral Sclerosis (ALS)” (the “July 2019 Press Release”). According to the July 2019 Press

Release, Mallinckrodt was permanently discontinuing the PENNANT Trial on the

recommendation of the study’s independent DSMB, which “was based on the specific concern

for pneumonia, which occurred at a higher rate in the ALS patients receiving Acthar Gel

compared to those on placebo” and that “the board also mentioned other adverse events specific

to this patient population.” Specifically, the July 2019 Press Release stated, in relevant part:

         Mallinckrodt made the decision to halt the trial after careful consideration of a
         recent recommendation by the study’s independent Data and Safety Monitoring
         Board (DSMB). The DSMB was created by the company following industry best
         practice to ensure the safety of patients participating in a clinical study. This
         oversight is accomplished through ongoing review of semi-blinded information as
         the study is being conducted, and is typically done when there is limited
         information available in the patient population being studied.

         The recommendation was based on the specific concern for pneumonia, which
         occurred at a higher rate in the ALS patients receiving Acthar Gel compared to
         those on placebo; the board also mentioned other adverse events specific to this
         patient population. The DSMB noted the proportion of patients who have
         completed Week 36 – the primary endpoint target – precludes a definitive
         determination of a treatment effect. The lack of a clear efficacy signal for this
         ALS patient population combined with the potential risk of pneumonia led to the
         board’s recommendation.

         After careful analysis, Mallinckrodt agreed that the study should be permanently
         halted in the interest of patient safety for this fragile population, one for which
         pneumonia is a particularly serious condition. Enrollment in the study will cease
         immediately, and those patients already enrolled will be tapered off the drug
         before discontinuing use.

                                                 11
Case 3:20-cv-10100-AET-TJB Document 1 Filed 07/26/19 Page 12 of 20 PageID: 12




       35.     The July 2019 Press Release also contained a statement by Romano, M.D.,

Mallinckrodt’s EVP and CSO, who stated, in relevant part:

       Mallinckrodt’s primary focus is on the safety of patients and, while ALS patients
       are among those most in need of new therapies and treatment options, we believe
       this is the right decision . . . . Though the probability of success for the ALS
       population was acknowledged as being low, this study was initiated based on
       compelling analyses carried out following the completion of a small pilot study
       and we were hopeful it would have translated into a benefit for this group of
       patients in great need of effective therapies.

       36.     On this news, Mallinckrodt’s stock price fell $0.64 per share, or 7.8%, to close at

$7.56 per share on July 17, 2019.

       37.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       38.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired Mallinckrodt securities during the Class Period (the “Class”); and were

damaged upon the revelation of the alleged corrective disclosures. Excluded from the Class are

Defendants herein, the officers and directors of the Company, at all relevant times, members of

their immediate families and their legal representatives, heirs, successors or assigns and any

entity in which Defendants have or had a controlling interest.

       39.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Mallinckrodt securities were actively traded on the

NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

                                                12
Case 3:20-cv-10100-AET-TJB Document 1 Filed 07/26/19 Page 13 of 20 PageID: 13




thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by Mallinckrodt or its transfer agent and may be

notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.

       40.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       41.       Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

       42.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                 whether the federal securities laws were violated by Defendants’ acts as alleged
                  herein;

                 whether statements made by Defendants to the investing public during the Class
                  Period misrepresented material facts about the business, operations and
                  management of Mallinckrodt;

                 whether the Individual Defendants caused Mallinckrodt to issue false and
                  misleading financial statements during the Class Period;

                 whether Defendants acted knowingly or recklessly in issuing false and
                  misleading financial statements;

                 whether the prices of Mallinckrodt securities during the Class Period were
                  artificially inflated because of the Defendants’ conduct complained of herein;
                  and

                 whether the members of the Class have sustained damages and, if so, what is the
                  proper measure of damages.


                                                  13
Case 3:20-cv-10100-AET-TJB Document 1 Filed 07/26/19 Page 14 of 20 PageID: 14




        43.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        44.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

                  Defendants made public misrepresentations or failed to disclose material facts
                   during the Class Period;

                  the omissions and misrepresentations were material;

                  Mallinckrodt securities are traded in an efficient market;

                  the Company’s shares were liquid and traded with moderate to heavy volume
                   during the Class Period;

                  the Company traded on the NYSE and was covered by multiple analysts;

                  the misrepresentations and omissions alleged would tend to induce a reasonable
                   investor to misjudge the value of the Company’s securities; and

                  Plaintiff and members of the Class purchased, acquired and/or sold
                   Mallinckrodt securities between the time the Defendants failed to disclose or
                   misrepresented material facts and the time the true facts were disclosed, without
                   knowledge of the omitted or misrepresented facts.

        45.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        46.       Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material



                                                   14
Case 3:20-cv-10100-AET-TJB Document 1 Filed 07/26/19 Page 15 of 20 PageID: 15




information in their Class Period statements in violation of a duty to disclose such information,

as detailed above.

                                           COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        47.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        48.     This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        49.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the

other members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and employed devices, schemes and artifices to

defraud in connection with the purchase and sale of securities. Such scheme was intended to,

and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and

other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

Mallinckrodt securities; and (iii) cause Plaintiff and other members of the Class to purchase or

otherwise acquire Mallinckrodt securities and options at artificially inflated prices.         In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each of them,

took the actions set forth herein.

        50.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

                                               15
Case 3:20-cv-10100-AET-TJB Document 1 Filed 07/26/19 Page 16 of 20 PageID: 16




and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for Mallinckrodt securities. Such reports, filings, releases and statements

were materially false and misleading in that they failed to disclose material adverse information

and misrepresented the truth about Mallinckrodt’s finances and business prospects.

       51.       By virtue of their positions at Mallinckrodt, Defendants had actual knowledge of

the materially false and misleading statements and material omissions alleged herein and

intended thereby to deceive Plaintiff and the other members of the Class, or, in the alternative,

Defendants acted with reckless disregard for the truth in that they failed or refused to ascertain

and disclose such facts as would reveal the materially false and misleading nature of the

statements made, although such facts were readily available to Defendants. Said acts and

omissions of Defendants were committed willfully or with reckless disregard for the truth. In

addition, each Defendant knew or recklessly disregarded that material facts were being

misrepresented or omitted as described above.

       52.      Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of Mallinckrodt, the Individual Defendants had knowledge of the details of

Mallinckrodt’s internal affairs.

       53.      The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.     Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Mallinckrodt.     As officers and/or directors of a publicly-held company, the Individual

Defendants had a duty to disseminate timely, accurate, and truthful information with respect to



                                                16
Case 3:20-cv-10100-AET-TJB Document 1 Filed 07/26/19 Page 17 of 20 PageID: 17




Mallinckrodt’s businesses, operations, future financial condition and future prospects. As a

result of the dissemination of the aforementioned false and misleading reports, releases and

public statements, the market price of Mallinckrodt securities was artificially inflated throughout

the Class Period. In ignorance of the adverse facts concerning Mallinckrodt’s business and

financial condition which were concealed by Defendants, Plaintiff and the other members of the

Class purchased or otherwise acquired Mallinckrodt securities at artificially inflated prices and

relied upon the price of the securities, the integrity of the market for the securities and/or upon

statements disseminated by Defendants, and were damaged thereby.

       54.     During the Class Period, Mallinckrodt securities were traded on an active and

efficient market. Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of Mallinckrodt securities at prices artificially inflated by Defendants’ wrongful conduct. Had

Plaintiff and the other members of the Class known the truth, they would not have purchased or

otherwise acquired said securities, or would not have purchased or otherwise acquired them at

the inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff

and the Class, the true value of Mallinckrodt securities was substantially lower than the prices

paid by Plaintiff and the other members of the Class.         The market price of Mallinckrodt

securities declined sharply upon public disclosure of the facts alleged herein to the injury of

Plaintiff and Class members.

       55.     By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.



                                                17
Case 3:20-cv-10100-AET-TJB Document 1 Filed 07/26/19 Page 18 of 20 PageID: 18




          56.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.

                                            COUNT II

    (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

          57.   Plaintiff repeats and re-alleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

          58.   During the Class Period, the Individual Defendants participated in the operation

and management of Mallinckrodt, and conducted and participated, directly and indirectly, in the

conduct of Mallinckrodt’s business affairs. Because of their senior positions, they knew the

adverse non-public information about Mallinckrodt’s misstatement of income and expenses and

false financial statements.

          59.   As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to

Mallinckrodt’s financial condition and results of operations, and to correct promptly any public

statements issued by Mallinckrodt which had become materially false or misleading.

          60.   Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Mallinckrodt disseminated in the marketplace during the Class

Period concerning Mallinckrodt’s results of operations.      Throughout the Class Period, the

Individual Defendants exercised their power and authority to cause Mallinckrodt to engage in the



                                                 18
Case 3:20-cv-10100-AET-TJB Document 1 Filed 07/26/19 Page 19 of 20 PageID: 19




wrongful acts complained of herein. The Individual Defendants therefore, were “controlling

persons” of Mallinckrodt within the meaning of Section 20(a) of the Exchange Act. In this

capacity, they participated in the unlawful conduct alleged which artificially inflated the market

price of Mallinckrodt securities.

       61.        Each of the Individual Defendants, therefore, acted as a controlling person of

Mallinckrodt.      By reason of their senior management positions and/or being directors of

Mallinckrodt, each of the Individual Defendants had the power to direct the actions of, and

exercised the same to cause, Mallinckrodt to engage in the unlawful acts and conduct

complained of herein. Each of the Individual Defendants exercised control over the general

operations of Mallinckrodt and possessed the power to control the specific activities which

comprise the primary violations about which Plaintiff and the other members of the Class

complain.

       62.        By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Mallinckrodt.


                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

representative;

       B.         Requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

       C.         Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and


                                                 19
Case 3:20-cv-10100-AET-TJB Document 1 Filed 07/26/19 Page 20 of 20 PageID: 20




      D.     Awarding such other and further relief as this Court may deem just and proper.

                             DEMAND FOR TRIAL BY JURY


      Plaintiff hereby demands a trial by jury.

Dated: July 26, 2019
                                                       Respectfully submitted,


                                                       POMERANTZ LLP

                                                       /s/ Jeremy A. Lieberman
                                                       Jeremy A. Lieberman
                                                       Gustavo F. Bruckner
                                                       J. Alexander Hood II
                                                       600 Third Avenue, 20th Floor
                                                       New York, New York 10016
                                                       Telephone: (212) 661-1100
                                                       Facsimile: (212) 661-8665
                                                       Email: jalieberman@pomlaw.com
                                                       Email: gfbruckner@pomlaw.com
                                                       Email: ahood@pomlaw.com

                                                       POMERANTZ LLP
                                                       Patrick V. Dahlstrom
                                                       10 South La Salle Street, Suite 3505
                                                       Chicago, Illinois 60603
                                                       Telephone: (312) 377-1181
                                                       Facsimile: (312) 377-1184
                                                       Email: pdahlstrom@pomlaw.com

                                                       Attorneys for Plaintiff




                                                  20
